—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered July 11, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*757Ordered that the judgment is affirmed.
The defendant contends that he was denied the effective assistance of counsel when the trial court denied his request for a change of assigned counsel. It is well settled that court-appointed counsel will not be removed except for good cause shown (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). A mere statement by the defendant that he has no confidence in his attorney is not a sufficient demonstration of good cause for the substitution of assigned counsel (see, People v Sawyer, supra, at 19). The defendant’s reasons for his dissatisfaction with his court-appointed attorney did not constitute a showing of good cause (see, People v Sawyer, supra; People v Medina, 44 NY2d 199).
Contrary to the defendant’s contentions, there is no evidence in the record which indicates that he was punished for exercising his right to a jury trial (see, People v Brown, 157 AD2d 790). Moreover, the sentencing court properly exercised its discretion in sentencing the defendant as a persistent felony offender (see, Penal Law § 70.10), and the sentence imposed was not excessive.
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, Santucci and Joy, JJ., concur.